Citation Nr: 1721612	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder, to include tendonitis.

2. Entitlement to service connection for a left shoulder disorder, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1981 to August 2001. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefits sought on appeal. The Veteran filed a notice of disagreement (NOD) in October 2009. The RO issued a Statement of the Case (SOC) in March 2010. In March 2010, the Veteran filed a Substantive Appeal via a VA Form 9. Thus, the Veteran perfected a timely appeal of the issues. 

In January 2016, the Veteran was afforded a Board hearing at the Central Office in Washington, DC before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in April 2016. At that time, the Board remanded for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.





FINDINGS OF FACT

There is no competent medical evidence establishing a nexus between the Veteran's current right and left shoulder disorders and her active military service. 


CONCLUSION OF LAW
1. The requirements for establishing service connection for a right shoulder disorder, to include tendonitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The requirements for establishing service connection for a left shoulder disorder, to include degenerative joint disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in February 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  In April 2016, the Board remanded this matter to the AOJ, in pertinent part to obtain outstanding treatment records and to afford the Veteran a VA examination for her claimed bilateral shoulder disorders. In December 2016, outstanding outpatient treatment records were obtained and associated with the Veteran's claims file. 

In the AOJ's effort to comply with the Board's remand directives, attempts were made to schedule the Veteran for a VA examination. In May 2016, a request for a VA examination was submitted to the Washington, DC VA Medical Center (VAMC). In June 2016, the Veteran contacted VA via telephone and reported that she would be unable to drive to the Washington VAMC due to her disabilities. A second examination request was then sent to the Richmond VAMC in June 2016 and an appointment was scheduled. The Veteran did not report for that exam but later contacted VA via telephone to report that Richmond was too far a distance for her to drive. A final examination request was sent to the Washington VAMC in September 2016, but was later cancelled. See February 2017 Memo of Non-Compliance with Remand. 

During the aforementioned timeframe, the Veteran requested that her examination be scheduled at the Fredericksburg Community Based Outpatient Clinic (CBOC) or the Ft. Belvoir Outpatient Clinic (OPC), however, neither of these facilities offers compensation and pension examinations. Given the Veteran's inability to travel to Washington or Richmond, the RO contacted the Veteran via telephone in October 2016 and offered to send her a Disability Benefits Questionnaire (DBQ) for her to provide to her private physician to complete. Extensions for completion of the DBQ were granted on November 29 2016, January 4, 2017, and January 26, 2017 to allow the Veteran sufficient time for the DBQ to be completed. In February 2017, the Veteran sent an email to VA reporting that her private physician refused to complete the DBQ without sufficient historical medical documentation. The Board finds that VA has taken reasonable efforts to schedule the Veteran for a VA examination or to submit the required information from her personal physician. No further efforts are required and the Board will decide the issues based on the evidence of record. Thus, the Board finds that VA's duty to assist has been met. Further, the Board finds that the AOJ has substantially complied with the April 2016 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

II. Service Connection

Applicable law

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

When the disease entity is established, there is no requirement of evidentiary showing of continuity. If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309 (a). Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309 (a), the theory of continuity of symptomatology is for application in the Veteran's claims of service connection.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App 370, 374 (2002). When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
Facts

The Veteran asserts she injured her shoulders during service and continues to experience bilateral shoulder disorders. 

The Veteran's service records were reviewed. Service treatment records reveal that in September 1982, the Veteran sought medical attention for a sharp pain in her left shoulder following physical training. The pain was observed upon movement and coughing. The Veteran was advised to avoid lifting, stretching, and upper torso exercises and told to apply heat to the area. See September 1982 Chronological Record of Medical Care. The Veteran also sought care for a cold in December 1998 resulting in symptoms throughout her body including pain and burning sensation in her left shoulder blade. See December 1998 Chronological Record of Medical Care. The following week, the Veteran reported that pain in the left shoulder, near the scapula, had continued throughout the week. See December 1998 Chronological Record of Medical Care. The physician diagnosed the Veteran with a rhomboid strain and prescribed stretching with no pushups or sit-ups. Id. 

Post service medical treatment reflects current diagnoses for both of the Veteran's shoulders. Specifically, the Veteran sought treatment in June 2007 for severe right shoulder pain, and was diagnosed with tendonitis of the rotator cuff. See June 2007 Chronological Record of Medical Care. Regarding her left shoulder, the Veteran underwent an MRI in December 2013 which demonstrated moderate AC joint degenerative changes and mild to moderate glenohumeral joint degenerative changes. See December 2013 VAMC Radiologic Examination report.

The Veteran has submitted several statements attesting to the fact that she suffered from shoulder problems during service and continues to suffer from them today. The Veteran has asserted that she had pain, loss of motion, weakness, and burning sensations. She further testified to a lack of full control of motion and loss of strength. See January 2016 Board Hearing transcript.

Specifically, the Veteran contends that her military occupational specialty (MOS) as a postal worker and administrative clerk detrimentally affected her shoulders due to her bearing as much as 80 pounds or more on a regular basis. Id. As a postal worker, the Veteran's duties included unloading the trucks of boxes of mail that the Veteran estimated to weigh in excess of 50 pounds on a daily basis. Additionally, as an administrative clerk, the Veteran testified to doing "humps" while carrying a pack weighing in excess of 80 pounds. Id.

The Board notes that treatment records and lay statements contain complaints and treatment of bilateral shoulder pain throughout the years; however the record contains no medical opinions indicating that the Veteran's shoulder disorders are causally or etiologically due to her service. 

Analysis

Initially, the Board notes that the Veteran has current diagnoses of a right shoulder disorder, to include tendonitis and a left shoulder disorder, to include degenerative joint disease. See June 2007 Chronological Record of Medical Care and December 2013 VAMC Radiologic Examination report. As such, the first element of service connection has been satisfied. See Shedden, supra. 

The evidence does not indicate that the Veteran suffered a specific injury to her shoulders during service. The Board notes that it finds the Veteran's statements concerning her MOS as a postal worker and the physical requirements of that MOS to be credible. The Board further finds the Veteran competent to report the onset of her symptoms of pain associated with her left and right shoulder disorders. In this regard, giving the benefit of the doubt to the Veteran, the second element of service connection has been established in that medical treatment records and the Veteran's lay statements support an in-service incurrence of shoulder pain. 

Unfortunately, the Board finds that the third element of service connection, a nexus, has not been satisfied. As noted above, service connection requires medical evidence of a nexus between the claimed in-service disease or injury and the present disability. The evidence establishes that the Veteran was seen on two separate instances in 1982 and 1998 for pain to her left shoulder. There is no competent medical evidence to link these two incidences to her current left shoulder disorder, to include degenerative joint disease. Additionally, the evidence is silent as to right shoulder injuries in service. 

Although treatment records report that the Veteran had a history of shoulder discomfort in and after service, no medical provider has offered an opinion relating to her current symptoms and any in-service injury. The Board finds these treatment records do not provide a competent medical nexus, as they are simply the Veteran's statements regarding her symptoms recorded by the physician. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").

The Board has considered the Veteran's own statements regarding the nature and etiology of her bilateral shoulder disorder. As mentioned above, the Board acknowledges that the Veteran is competent to give evidence of what she experiences; for example, she is competent to discuss her shoulder pain and other symptoms. See, e.g., Layno, v. Brown, 6 Vet. App. 465 (1994). The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).

In the present case, however, the Board finds that the Veteran's lay statements are outweighed by the lack of competent medical evidence linking her current shoulder disorders to her active duty service. Further, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because she does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report her symptoms, she is not credible to provide an opinion as to nature and etiology

It was for this reason that the Board's previous remand directed the AOJ to provide the Veteran with a VA examination to determine the nature and etiology of her current bilateral shoulder disorders. As detailed above, the Veteran did not appear for her scheduled VA examinations or obtain the required medical information from her private physician. The Board notes that the Veteran has a duty to cooperate in the development of her claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993). In the instant case, multiple attempts were made to schedule the Veteran for a VA examination. Here, in the absence of medical evidence regarding the nature and etiology of the Veteran's bilateral shoulder condition, a VA examination was essential to establishing a nexus between the Veteran's claimed disability and her active duty service.  

Based upon the foregoing, the Board finds that there is no probative evidence of record that establishes that the Veteran's left and right shoulder disorders are the result of active duty service. As such, the Board concludes that the evidence of record is against a finding that the Veteran has a bilateral shoulder disorder that is related to her military service.



ORDER

Entitlement to service connection for a right shoulder disorder, to include tendonitis is denied.

Entitlement to service connection for a left shoulder disorder, to include degenerative joint disease is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


